Exhibit 10.2

 

AMENDMENT NO. 1 TO PROMISSORY NOTE

 

THIS AMENDMENT NO. 1 TO PROMISSORY NOTE (this “Amendment”) is entered into as of
February 10, 2010, by and between BROTMAN MEDICAL CENTER, INC., a California
corporation (“Borrower”) and JHA WEST 16, LLC, a Delaware limited liability
company (“Lender” and, together with Borrower, the “Parties”).

 

RECITALS

 

WHEREAS, Borrower issued that certain Promissory Note, dated as of April 14,
2009, to the order of Lender (as amended, the “Note”);

 

WHEREAS, the Parties have determined that it is in their respective best
interests to amend the Note as specified herein; and

 

WHEREAS, capitalized terms used, but not otherwise defined herein, shall have
the meanings given to such terms in the Note.

 

NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereby agree as follows:

 

AGREEMENT

 

1.                                       Section 1 of the Note is hereby amended
and restated as follows:

 

“Maturity Date.  The unpaid principal balance hereof, together with all unpaid
interest accrued thereon, and all other amounts payable by Borrower under the
terms of the Loan Documents (the “Loan Balance”), is due and payable on the date
that is the later to occur of (i) twenty-four (24) months following the Closing
Date, (ii) one hundred eighty (180) days after Lender’s exercise or deemed
exercise of the Put Right, and (iii) if Lender, in its capacity as “Buyer” under
the Option Agreement, exercises the Option during the Option Period (as such
period may be extended pursuant to the terms thereof), the date of the closing
of the transaction contemplated by the Option Agreement (the “Maturity Date”). 
Notwithstanding the foregoing, at any time following October 14, 2010 and prior
to the date which is twenty-four (24) months after the Closing Date, Lender
shall have the right to require Borrower to fully repay the Loan Balance (“Put
Right”), provided that Lender notifies Borrower in writing of its exercise of
the Put Right at least one hundred and eighty (180) days in advance (the
“Refinance Period”).  Lender may not provide notice of its exercise of the Put
Right prior to October 14, 2010.  If the Maturity Date falls on a day that is
not a Business Day, payment of the outstanding principal must be made on the
next succeeding Business Day and such extension of time will be included in
computing any interest in respect of such payment.”

 

2.                                       Except as expressly set forth in this
Amendment, the Note shall remain in full force and effect and shall not be
deemed to have been modified or amended by this Amendment. 

 

--------------------------------------------------------------------------------


 

Each of the Parties understands and agrees that by executing and delivering this
Amendment the other Parties do not hereby waive any of their respective rights
or remedies under the Note.

 

3.                                       From and after the date hereof, all
references in the Loan Agreement and each of the other Loan Documents to the
Note shall be deemed to be references to the Note as modified hereby. This
Amendment shall constitute a Loan Document for all purposes under the Loan
Agreement and the other Loan Documents.

 

4.                                       This Amendment, together with the Note,
constitutes the entire understanding of the Parties with respect to the subject
matter hereof, and any other prior or contemporaneous agreements, whether
written or oral, with respect thereto are expressly superseded hereby.

 

5.                                       This Amendment, the rights of the
Parties hereunder and the interpretation hereof shall be governed by, and
construed in accordance with, the internal laws of the State of California, in
all respects.  To the extent permitted by law, Borrower hereby waives any right
to a trial by jury in any action relating to this Amendment.

 

6.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same agreement.  Any signature delivered
by facsimile or electronic mail shall be deemed to be an original signature
hereunder.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

“BORROWER”

BROTMAN MEDICAL CENTER, INC.,

 

a California corporation

 

 

 

 

 

 

By:

/s/ Von Crockett

 

 

Name:

Von Crockett

 

 

Title:

CEO

 

 

 

 

 

 

 

“LENDER”

 

 

 

JHA WEST 16, LLC,

 

a Delaware limited liability company

 

 

 

By:

JHA Geriatric Services, Inc.,

 

 

a California corporation

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Mary M. Forrest

 

 

Name:

Mary M. Forrest

 

 

Title:

CEO

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO PROMISSORY NOTE]

 

--------------------------------------------------------------------------------